Citation Nr: 0940681	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the reduction of the disability evaluation for 
chronic prostatitis, from 40 percent to 0 percent, effective 
June 1, 2009, was appropriate.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated in 
August 2005 and in March 2009, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) is addressed in the 
Remand portion of the decision below and is remanded to the 
RO.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO reduced the 
disability evaluation assigned to the Veteran's service-
connected chronic prostatitis from 40 percent to 0 percent, 
effective June 1, 2009.

2.  The RO's decision to reduce the disability evaluation for 
chronic prostatitis from 40 percent to 0 percent disabling 
was not supported by the evidence contained in the record at 
the time of the reduction.


CONCLUSION OF LAW

The requirements were not met for reduction of the Veteran's 
disability evaluation for service-connected chronic 
prostatitis, from 40 percent to 0 percent disabling, 
effective June 1, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.115b, 
Diagnostic Code 7527 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

The Veteran is appealing the reduced disability evaluation 
assigned to his service-connected chronic prostatitis.

Service connection was granted for the Veteran's chronic 
prostatitis by a March 2004 rating decision, and a 
noncompensable disability evaluation was assigned thereto 
under the provisions of Diagnostic Code 7527.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  In August 2005, the RO 
issued a rating decision which increased this evaluation to 
40 percent disabling, effective December 9, 2004.  A timely 
notice of disagreement with this decision was not filed.  

In December 2006, the RO issued a rating decision which 
denied an increased evaluation in excess of 40 percent for 
the Veteran's service-connected chronic prostatitis.  The 
Veteran subsequently appealed this decision seeking a higher 
disability rating.  In March 2008, the Board issued a 
decision which denied an increased evaluation in excess of 40 
percent for the Veteran's service-connected prostatitis.

In a December 2008 rating decision, the RO proposed reducing 
the Veteran's disability evaluation from 40 percent to 0 
percent.  In a March 2009 rating decision, the RO reduced the 
disability evaluation from 40 percent to 0 percent, effective 
June 1, 2009.  The Veteran timely perfected an appeal of this 
decision.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the Veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e)(2009).  By a December 
2008 rating decision and December 2008 letter to the Veteran, 
the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the Veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in a March 2009 letter and 
the effective date of the reduction was June 1, 2009.  Thus, 
the RO satisfied the requirements by allowing a 60-day period 
to expire before assigning the reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the 
Veteran's 40 percent disability evaluation was awarded 
effective December 9, 2004, and was reduced effective June 1, 
2009, less than 5 years later.  Accordingly, 38 C.F.R. § 
3.344(c) applies.  Under 38 C.F.R. § 3.344(c), a 
reexamination that shows improvement in a disability warrants 
a reduction in the disability evaluation.

The Veteran's service-connected prostatitis was rated under 
Diagnostic Code 7527.  Diagnostic Code 7527 specifically 
provides that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are rated according 
to the symptoms of voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2009).

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
a 40 percent rating is warranted when the condition requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day.  The next highest rating, a 60 percent, is 
warranted when there is evidence of the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day. 

In considering urinary frequency, a 40 percent rating is the 
highest available rating, and is warranted when there is 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  Id.

In considering obstructed voiding, a 30 percent rating is the 
highest available disability rating and is warranted when 
there is urinary retention requiring intermittent or 
continuous catherization.  Id.

In support of the rating reduction action, the RO relies 
exclusively on a November 2008 VA genitourinary examination, 
along with a December 2008 addendum.  The VA examiner in 
November 2008 noted that the Veteran's claims folder was not 
reviewed pursuant to the examination.  The examination report 
indicated that the Veteran's urinary symptoms had increased 
in frequency and urgency since his last VA genitourinary 
examination in November 2006.  Specifically, the Veteran 
reported nocturia on an almost hourly basis.  He also 
reported an increase in frequency of micturition.  The report 
noted that he denied any urinary tract infections since his 
prior examination.  Following a physical examination, the 
report concluded with diagnoses of benign prostatic 
hypertrophy with obstructive symptoms and service-connected 
prostatitis, inactive at present.  In the December 2008 
addendum, the VA examiner noted that the Veteran's symptoms 
were due to his enlarged prostate and not related to what is 
now inactive prostatitis. 

In contrast, the Veteran's representative argues that 
38 C.F.R. § 3.303(b) mandates that, "subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  In addition, the 
Veteran's representative argues that the Veteran's urinary 
symptoms have increased, and that the VA examination fails to 
adequately establish that the Veteran's prostatitis is now 
inactive, and that his ongoing and increasing urinary 
symptoms are now related to his benign prostatic hypertrophy, 
and not his service-connected prostatitis.

After reviewing the Veteran's claims file, the Board finds 
that the evidence of record demonstrates that the RO's 
reduction of the disability evaluation from a 40 percent 
rating to a noncompensable rating was not warranted.  
Specifically, the evidence of record does not establish an 
improvement as required for an effective reduction.  See 38 
C.F.R. § 3.344(c).  The opinion provided by the VA examiner 
in November 2008, along with the December 2008 addendum, is 
lacking in probative value.  It was not based upon a review 
of the Veteran's claims folder, and therefore, the opinion is 
not based on all available evidence.  Additionally, the 
pertinent facts could neither be identified nor evaluated and 
weighed by the examiner.  The requirement for evaluation of 
the complete medical history of a veteran's disability 
operates to protect veterans against an adverse decision 
based on a single, incomplete, or inaccurate report and to 
enable VA to make a more precise evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A medical examination 
that did not reflect reliance upon a complete and accurate 
history was inadequate for rating purposes and "frustrates 
effective judicial review."  West v. Brown, 7 Vet. App. 70 
(1994).  

In this case, an accurate history was not before the VA 
examiner.  For instance, the VA examination report noted that 
the Veteran had not been treated for any urinary tract 
infections since his last VA genitourinary examination in 
November 2006.  However, a March 2008 VA treatment report 
noted that the Veteran's urine showed signs of infection, and 
that his bladder was irritable from the infection.  

Therefore, the undertaken reduction was not appropriate given 
the facts and medical evidence in this case.  See Faust v. 
West, 13 Vet. App. 342, 350 (2000).  Accordingly, the 40 
percent disability evaluation is restored as of June 1, 2009.  
The benefit sought on appeal is therefore granted.  


ORDER

Restoration of a 40 percent disability evaluation for 
service-connected prostatitis is granted effective June 1, 
2009.  


REMAND

The Board's decision above granted restoration of a 40 
percent disability rating for the Veteran's service-connected 
prostatitis effective June 1, 2009.  This represents a 
material change to the facts relating to the issue of 
entitlement to a TDIU rating.  See 38 C.F.R. § 19.31 (2009); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together).  Accordingly, remand is 
required for RO consideration.  

Accordingly, the case is remanded for the following actions:

The RO must review the Veteran's claim 
for a TDIU rating, taking into account 
all the evidence since the May 2009 
supplemental statement of the case, 
including June 8, 2009 and August 14, 
2009 letters from the Veteran's 
representative.  If the claim remains 
denied, the Veteran must be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


